UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6030



MOSES FAISON,

                  Plaintiff - Appellant,

             v.


VICKIE W. DEAL; CHARLES R. PINNIX,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:07-ct-03062-D)


Submitted:    April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Moses Faison, Appellant Pro Se. James Philip Allen, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Moses   Faison    appeals    the    district    court’s     order

dismissing his 42 U.S.C. § 1983 (2000) complaint as barred by res

judicata.       In his informal appellate brief, Faison failed to

address   the    district   court’s   basis    for   dismissing   his   case.

Therefore, Faison has waived appellate review of that issue.             See

4th Cir. R. 34(b) (“The Court will limit its review to the issues

raised in the informal brief.”).          Accordingly, we affirm.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 2 -